Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 1 of 33 PageID #:9




     EXHIBIT A
               Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 2 of 33 PageID #:9




                                                                                                                        CHS / ALL
                                                                                                     Transmittal Number: 20066359
Notice of Service of Process                                                                            Date Processed: 07/10/2019

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Michelle King
                                               Eugide Matondo
                                               Lynn Foley-Jefferson
                                               Maria Catana
                                               Joell Parks
                                               Theresa Nixon
                                               Scotty Bauder
                                               Rochelle Lewis
                                               Jesse Jensen
                                               Kimberly Thomas
                                               Stephen Swisher
                                               Sara Rawson
                                               Rebecca Hartley
                                               Annamaria Taskai
                                               Christine Schram
                                               Lizette Fernandez
                                               Karen Curtis
                                               Gianmarco Vairo

Entity:                                       Amazon.Com, Inc.
                                              Entity ID Number 1662773
Entity Served:                                Amazon.Com, Inc
Title of Action:                              Bennett Wilcosky vs. Amazon.com, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2019CH07777
Jurisdiction Served:                          Illinois
Date Served on CSC:                           07/09/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Gerald J. Bekkerman
                                              312-586-1700

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 3 of 33 PageID #:9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20063335
Notice of Service of Process                                                                            Date Processed: 07/09/2019

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Scotty Bauder
                                               Lynn Foley-Jefferson
                                               Joell Parks
                                               Lizette Fernandez
                                               Sara Rawson
                                               Theresa Nixon
                                               Gianmarco Vairo
                                               Eugide Matondo
                                               Michelle King
                                               Rebecca Hartley
                                               Jesse Jensen
                                               Annamaria Taskai
                                               Christine Schram
                                               Rochelle Lewis
                                               Karen Curtis
                                               Kimberly Thomas
                                               Maria Catana
                                               Stephen Swisher

Entity:                                       Amazon.com Services, Inc.
                                              Entity ID Number 2102616
Entity Served:                                Amazon.Com Services, Inc
Title of Action:                              Bennett Wilcosky vs. Amazon.Com, Inc
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2019CH07777
Jurisdiction Served:                          Illinois
Date Served on CSC:                           07/09/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Bradley N. Pollock
                                              312-586-1700

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 4 of 33 PageID #:9

 Return Date: No return date scheduled
 Hearing Date: 10/25/2019 10:00 AM - 10:00 AM
 Courtroom Number: 2405
 Location: District 1 Court                                                                            FILED
         Cook County, IL                                                                               7/3/2019 10:36 AM
                                                                                                       DOROTHY BROWN
                                                                                                       CIRCUIT CLERK
r                                                                                                      COOK COUNTY, 1L
~                                                                                                      2019CH07777
~
0
2
U
rn                                                                                                     5642183
0
N             2120 - Served                2121- Served
~             2220 - Not Served            2221- Not Served
              2320 - Served By Mail        2321- Served By Mail
              2420 - Served By Publication 2421- Served By Publication
              Summons - Alias Summons                                                        (08/01/18) CCG 0001 A

                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


              BENNETT WILCOSKY, MICHAEL
              GUNDERSON,andIIICHAFL                (Name all parties)
                                                                         Case No.   2019 CH 07777
              GUNDER.SON,asnextfiiendofEG,aminor, mckaaIlyandon
              belialfofaIlodimsirrnhtiysiarah-d V.
             AMAZON.COM., a Delaware Corporation and
             ANIAZON.COMSERVICES, INC, a
                                    -:--Z .SUMMONS ❑ ALIAS SUMMONS
             To each Defenda~it: AN~ZON.COM SERVICES, INC C/O ILLINOIS CORPOR~ITION SERVICE C
                                ` 801 ADLAI STEVENSON DRIVE, SPRINGFIELD, IL 62703
             YOU ARE SUMNI                                  e an answe                          s case, a copy of
             which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
             (30) days after service of this Summons, not counting the day of service. To file your answer or
             appearance you need access to the internet. Please visit Nv-u-~,v.cookcountvclerkofcourt.org to initiate
             this process. Kiosks with internet access are available at all Clerk's Ofhce locations. Please refer to
             the last page of this document for location information.
             If you fail to do so, a judgment by default may be entered against you for the relief
             requested in the cornplaint.
             To the Officer:
             This Summons must be returned by the officer or other person to whom it was given for service,
             with endorsement of service and fees, if any, immediately after service. If service cannot be made,
             this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
             days after its date.




                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                               cookcountyclerkofcourt.org
                                                                  Page 1 of 3
  Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 5 of 33 PageID #:9
          !
Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.

                                                                           7/3/2019 10:36 AM DOROTHY BROWN
Atty. No.: 61090                                            Witness:

Atty Name: GERALD J. BEKKERMAN

Atty. for: PLAINTIFFS                                              DOROTHY B @ ~r ~~ of Court
Address: 225 W. WACKER DR., #1750
                                                           Date of Service:
City: CHICAGO                                              (To be inserted by officer on copy left with
State:   IL Zip: 60606                                     Defendant or other person):

Telephone: 312-586-1700 .

Primary Emafl: gbekkerman@tpmblegal.com




               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                 cookc ountycle rkofcourt. org
                                                     Page 2 of 3
      Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 6 of 33 PageID #:9




       CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

0       Richard J Daley Center                     O       Domestic Relations Division
        50 W Washington                                    Richard J Daley Center
        Chicago, IL 60602                                  50 W Washington, Rm 802
G       District 2- Skokie                                 Chicago, IL 60602
        5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
        Skokie, IL 60077                Civil Appeals
                                                   O
O       District 3- Rolling IVleadows   Richard J Daley Center
        2121 Euclid                     50 W Washington, Rm 801
        Rolling IVleadows, IL 60008     Chicago, IL 60602
                                        m
                                        Hours: 8:30 am - 4:30 p
O       District 4 - Maywood
        1500 Maybrook rlve                              Criminal Department
        May-wood, IL 60153                                Richard J Daley Center
                                                          50 W Washington, Rm 1006
O       District 5- Bridgeview
                                                          Chicago, IL 60602
        10220 S 76th Ave
                                                          Hours: 8:30 am - 4:30 pm
        Bridgeview, IL 60455
                                                   O       County Division
•       District 6- Markham
                                                           Richard J Daley Center
        16501 S Kedzie Pkwy
                                                           50 W Washington, Rm 1202
        Markham, IL 60428                                  Chicago, IL 60602
~       Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
        555 W Harrison                             r`      Probate Division
        Chicago, IL 60607
                                                           Richard J Daley Center
C_-     Juvenile Center Building                           50 W Washington, Rm 1202
        2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
        Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
G       Criminal Court Building                    O Law Division
        2650 S California Ave, Rm 526                  Richard J Daley Center
        Chicago, IL 60608                              50 W Washington, Rm 801
                                                       Chicago, IL 60602
Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
~       Civil Division                             O       Traffic Division
        Richard J Daley Center                             Richard J Daley Center
        50 W Washington, Rm 601                            50 W Washington, Lower Level
        Chicago, IL 60602                                  Chicago, IL 60602
        Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
~o      Chancery Division
        Richard J Daley Center
        50 W Washington, Rm 802
        Chicago, IL 60602
        Hours: 8:30 am - 4:30 pm                                          _

                Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                  cookcountyclerkofcourt.org
                                             Page 3 of 3
                Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 7 of 33 PageID #:9

 Return Date: No return date scheduled                1 2-I'erson   Jury
 Hearing Date: 10/25/2019 10:00 AM - 10:00 AM
 Courtroom Number: 2405
 Location: District 1 Court                                                                        FILED
         Cook County, IL                                                                           6/27/2019 3:23 PM
                                                                                                   DOROTHY BROWN
                                                                                                   CIRCUIT CLERK
                                                                                                   COOK COUNTY, IL
^                                                                                                  2019CH07777
CD                           IN THE CIRCUIT LOURT OF COOK COUNTY, ILLINOIS                             5578262
~                                COUNTY DEPARTMENT, CHANCERY DIVISION
0
N

a              BENNETT WILCOSKY, MICIiAEL
 N             GUNDERSON, and MICHAEL
 ~             GLTNDERSON, as next friend of E.G., a
 N             minor, each individually, and on behalf of     No. '2019CH07777
 ~             all others similarly situated,
 w
o                                     Plaintiffs,             CLASS ACTION
0
WJ_
LL                  V.

               AMAZON.COM, INC., a Delaware
               corporation, and AMAZON.COM
               SERVICES, INC., a Delaware corporation,

                                     Defendants.


                   CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF.
                                  AND DEMAND FOR JURY TRIAL

                     Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael Gunderson, as next friend

              of E.G., a Minor, each individually and on behalf of the Classes defined herein below, bring this

              Class Action Complaint against Defendants Amazon.com, Inc. and Amazon.com Services, Inc.

              (collectively, "Amazon" or "Defendant") for its violations of Plaintiffs' privacy rights guaranteed

              under the Illinois Biometric Information Privacy Act, 740 ILCS 14/ei seq (hereinafter "BIPA" or

              "The Act"). Plaintiffs allege as follows upon personal knowledge as to themselves and their own

              acts and experiences, and, as to all other matters, upon information and belief, including

              investigation conducted by their attorneys.

                                                NATURE OF THE ACTION

                     1.      Amazon—once known primarily as "Amazon.com," but now known ubiquitously


                                                               1
  Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 8 of 33 PageID #:9




as "Amazon" is no longer a mere seller of books online. In fact, Amazon is no longer just a seller
                          ,
of things. Among so mariy, many products and services Amazon offers, its "Alexa" voice-based

virtual assistant is perhaps the greatest threat to individual privacy this country has yet seen.

        2.      Alexa is everywhere and is always listening.

        3.      Alexa is embedded in innumerable devices from Amazon's own Echo "smart"

speakers and Fire tablets to vast array of "smart" items made by other companies, such as

smartphones, TVs, light switches, thennostats, door locks, and even light bulbs—to name but a

few.'

        4.      Alexa listens to users, records users' voices, and responds to the users' voice

commands using speech and voice recognition technology: Alexa uses the users' voice recordings

to answer the users' questions and fulfill the users' requests.2 AIexa even learns from users'

recordings by analyzing search and voice patterns 3

        5.      More than 100 million Alexa-capable devices have been sold as of January 2019,4

including more than 47 million Echo devices.5

        6.      In an effort to improve the voice and speech recognition technology, Amazon

retains every voice recording created by the user and any individual who happens to be speaking

near the.Alexa device. In other words, every time someone with an Alexa-enabled device says,

"Alexa, how warm will. it be today?," Amazon keeps a recording of the user speaking those words,

as well as any follow-up statements or questions, and the statements of any other persons who just

so happen to be within recording distance of the Alexa device.


 I https://www.reviewed.com/smarthome/featwes/everything-that-works-with-amazon-echo-alexa
z For example, "Alexa, what is the score of the Cubs game?"
3 https://wgntv.com/2019/05/16/a-warning-to-listen-up-as-smart-speakers-listen-in/
' https://www.theverge.com/2019/1/4/18168565/amazon-alexa-devices-how-many-sold-number-100-million-dave-
limp
s http://fortune.com/longform/amazon-google-apple-voice-recognition/
                                                    2
    Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 9 of 33 PageID #:9




        7.       To protect the privacy of its citizens, the Iliinois General Assembly enacted the

Biometric Information Privacy Act, 740 ILCS 14/et seq. The Act prohibits the collection, retention,

capture, or purchase of biometrric identifiers or biometric information. _

        S.       Biometric identifiers include retina or iris scans, fingerprints, voiceprints, and scans

of hand or face geometry. Unlike other unique identifiers like social security numbers, bioanetrics

can never be changed if compromised.

        9.       Amazon's Alexa devices collect voiceprints, one of the specifically enumerated

forms of biometric identifiers set for in BIPA, from any and all persons who speak in its vicinity

after a triggering word has been uttered.6

        10.      Alexa Devices capture, collect, and retain the voiceprint of any and all people who

speak near Alexa devices, regardless of age or affiliation with Amazon.

        11.      Under BIPA, when companies like Amazon decide to retain biometric identifiers

or biometric information, they are required to develop a written policy, available to the public,

establishing a retention schedule and guidelines for permanently destroying the biometric

identifiers and biometric infonmation when the initial purpose of collecting or obtaining such

identifiers has been satisfied, or within 3 years of the individual's last interaction with the private

entity, whichever occurs first.

        12.      When companies like Amazon decide to collect, capture, purchase, receive through

trade, or otherwise obtain a person or customer's biometric identifier or biometric information, it

must first:

                  •        Inform the subject or the subject's legally authorized representative in
                           writing that a biometric identifier or biometric infonmation is being
                           collected or stored;


6Alexa can automatically recognize a person's voice even if that person never set up a voice profile:
httpsJ/www.amazon.com/gp/help/customer/display.html?nodeld=202199440

                                                         3
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 10 of 33 PageID #:9




                  •      Inform the subject or the subject's legally authorized representative in
                         writing of the specific p.urpose and length of term for which a biometric
                         identifier or biometric infonnation is being collected, stored, and used; and

                  •      Receive a written release executed by the subject of the biometric identifier
                         or biometric informatioA or the subject's legally authorized representative.

       13.        Unfortunately, Amazon disregards these statutorily imposed obligations and fails

to infonn persons that a biometric identifier or biometric information is being collected or stored

and fails to secure written releases executed by the subject or the subject's legally authorized

representative.

       14.        Accordingly, this Complaint seeks an Order: (i) requiring Amazon to cease the

unlawful activities discussed herein; and (ii) awarding actual and/or statutory"damages to Plaintiff

and the proposed Class.

                                               PARTIES

       15.        Plaintiff Bennett Wilcosky is a natural person and citizen of Illinois.

       16.        Plaintiff Michael Gunderson is a natural person and citizen of Illinois.

       17.        PlaintifPMichael Gunderson is guardian and father of E.G., a minor child. E.G. is

a natural person and citizen of Illinois.

        18.       Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters

located at 410 Ten,y Avenue North, Seattle, Washington, 98109. Amazon conducts business

throughout this County, the State of Illinois, and the United States.

        19.       Defendant Amazon.com Services, Inc. is Delaware corporation with its

headquarters located at 410 Terry Avenue North, Seattle, Washington, 98109. Amazon conducts

business throughout this County, the State of ]llinois, and the United States.

                                   JURISDICTION AND VENUE

        20.       The Court has personal jurisdiction over Defendant pursuant to 735 ILCS 5/2-

                                                    4
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 11 of 33 PageID #:9




209(b)(4) because Amazon does business within this state.

       21.     Venue is proper in Cook County because Defendant conducts business transactions

in Cook County and the causes of action arose, in part, in Cook County.

                           COMMON FACTUAL ALLEGATIONS

I.     The Biometric Information Privacy Act.

       22.     The Illinois General Asseinbly enacted BIPA in 2008 to establish standards of

conduct for private entities that collect or possess biometric infonmation.

       23.     To that end, a private entity, such as Amazon, in possession of biometric identifiers

or biometric information must develop
                                                                                            ~
       a written policy, made available to the public, establishing a retention schedule and
       guidelines for permanently destroying biometric identifiers and biometric
       information when the initial purpose for collecting or obtaining such identifiers or
       information has been satisfied or within 3 years of the individual's last interaction
       with the private entity, whichever occurs first. Absent a valid wan-ant or subpoena
       issued by a court of competent jurisdiction, a private entity in possession of
       biometric identifiers or biometric infonmation must comply with its established
       retention schedule and destcaction guidelines.

740 ILCS 14/15(a).

       24.     BIPA defines a"biometric identifier" as:

       a retina or iris scan, fingerprint, voiceprint, or scan of hand or face geometry.
       Biometric identifiers do not include writing samples, written signatuies,
       photographs, human biological samples used for valid scientific testing or
       screening, demographic data, tattoo descriptions, or physical descriptions such as
       height, weight, hair color, or eye color. Biometric identifiers do not include donated
       organs, tissues, or parts as defined in the Illinois Anatomical Gift Act or blood or
       serum stored on behalf of recipients or potential recipients of living or cadaveric
       transplants and obtained or stored by a federally designated organ procurement
       agency. Biometric identifiers do not include biological materials regulated under
       the Genetic Infonmation Privacy Act. Biometric identifiers do not include
       information captured from a patient in a health care setting or information collected,
       used, or stored for health care treatment, payment, or operations under the federal
       Health Insurance Portability and Accountability Act of 1996. Biometric identifiers
       do not include an X-ray, roentgen process, computed tomography, MRI, PET scan,
       mammography, or other image or film of the hunian anatomy used to diagnose,
       prognose, or treat an illness or other medical condition or to further validate
     Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 12 of 33 PageID #:9




            scientific testing or screening.

h   740 ILCS -14/10.
~
0
_
m           25.       BII'A defines "biometric information" as: "anv information. renardless ofhow it is

    captured, converted, stored, or shared, based on an individual's biornetric identifier used to identify

    an individual." Id. Biometric information "does not include information derived from items or

    procedures excluded under the definition of biometric identifiers." Id.

            26.       Under BIPA, no private entity may collect, capture, purchase, receive through

    trade, or otherwise obtain a person's or a customer's biometric identifier or biometric information,

    unless it:

                              i.      infonns the subject or the subject's legally authorized
                      representative in writing that a biometric identifier or biometric information
                      is being collected or stored;
                              H.     informs the subject or the subject's legally authorized
                      representative in writing of the specific purpose and length of term for
                      which a biometric identifier or biometric information is being collected,
                      stored, and used; and;
                             iii.     receives a written release executed by the subject of the
                      biometric identifier or biometric information or the subject's legally
                      authorized representative.
    See 740   ILCS 14/15(b).

            27.       BIPA also sets forth a private right of action. "Any person aggrieved by a violation

    of this Act shall have a right of action in a State circuit court or as a supplemental claim in federal

    district court against an offending party." 740 ILCS 14/20. A prevailing party may recover for

    each violation:

                              i.      against a private entity that negligeritly violates a provision
                      of this Act, liquidated damages of $1,000 or actual damages, whichever is
                      greater;

                             ii.     against a private entity that intentionally or recklessly
                      violates a provision of this Act, liquidated damages of $5,000 or actual

                                                        2
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 13 of 33 PageID #:9




               damages, whichever is greater,

                      iii,    reasonable attorneys' fees and costs, including expert
               witness fees and other litigation expenses; and

                      iv.   other relief, including an injunction, as the State or federal
               court may deem appropriate."

Id.

II.    Amazon Violates the Illinois Biometric Information Privacy Act as a Matter of
       Course

       28.     Alexa devices record and respond to oral communicatious upon hearing the wake

word (usually "Alexa"), as in, "Alexa, will it rain today?" Once an Alexa device recognizes the

wake word, the Alexa device records the oral communications that follow, including ambient

speaking in the background not even meant for Alexa. The Alexa device transmits all of these oral

communications to Amazon's servers. Amazon then indefinitely stores copies of all recordings on

its own servers for continued use and analysis.

       29.     Amazon does not inform Alexa users in writing that Alexa is collecting biometric

information or biometric identifiers.

       30.     Amazon does not inform bystanders—people who speak in the vicinity of Alexa

devices but do not own Alexa devices nor have Alexa accounts—in writing.that Alexa is collecting

biometric information or biometric identifiers.

       31.     Amazon does not inform minors who speak in the vicinity of Alexa devices, or their

legally authorized representative, in writing that Alexa is collecting biometric infonmation and/or

biometric identifiers.

       32.     Amazon does not receive a written release executed by Alexa users consenting to

collection, capturing, purchase, or retention of biometric information or biometric identifiers.

       33.     Amazon does not receive a written release executed by bystanders who speak in the


                                                  7
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 14 of 33 PageID #:9




vicinity of Alexa devices but do not own Alexa devices nor have Alexa accounts, consenting to

collect, capture, purchase, or retention of biometric identifier or biometric infonmation.

      - 34.       Amazon does not receive a written release executed by the guardians or legally

authorized representatives of minors who speak in the vicinity of Alexa devices consenting to

collect, capture, purchase, or retention of biometric identifier and/or biometric inforrnation.

        35.       Amazon's website does not have a written, publicly available policy identifying its

biometrics retention schedule, nor guidelines for permanently destroying persons' biometric

identifiers when they are no longer needed.

                         FACTS SPECIFIC TO PLAIIeiTIFF WILCOSKY

        36.       As of June 25, 2019, Plaintiff Bennett Wilcosky was not, and never had been, a

purchaser of any Alexa device. Plaintiff Wilcosky has never set up an Alexa account or

downloaded the Alexa application.

        37.       Nevertheless, Plaintiff Wilcosky has been voice-recorded by Alexa devices in

Illinois on numerous occasions without his consent.

        38.       When Plaintiff Wilcosky spoke in proximity to an Alexa device while the Alexa

device was recording, Amazon recorded and stored Plaintiff Wilcosky's voice in its databases and

on its servers.

        39.       On infonmation and belief, Amazon retained the recording of Plaintiff Wilcosky

and subjected the audio recording to data analysis calculated to create a voiceprint or recognize

the voice of Plaintiff Wilcosky.

        40.       Amazon has never informed Plainiiff Wilcosky, in writing or otherwise, that

Amazon is recording or storing his voice and collecting his biometric identifier or biometric

information.

        41.       Plaintiff Wilcosky never consented, agreed, or gave permission—written or
                                                   0
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 15 of 33 PageID #:9




otherwise—to Amazon to collect or store his biometric identifiers or biometric information.

       42.     Plaintiff Wilcosky never executed any written release giving consent for Amazon

to record or store his voice and collect his biometric identifier or biometric information.

       43.     Likewise, Plaintiff Wilcosky was never provided with an opportunity to prohibit or

prevent Amazon from collecting, storing, or -using his biometric identifiers or biometric

information.

       44.     On infonnation and belief, Amazon intentionally and/or recklessly captured,

collected, and/or retained Plaintiff Wilcosky's biometric identifier and/or biometric infonnation.

       45.     Amazon's violation was willful inasmuch as it knew, or reasonably should have

known, that it was failing to compiy with the above-described requirements of BIPA.

               FACTS SPECIFIC TO PLAINTIFF MICHAEL GUNDERSON

       46.     PlaintiffMichael Gunderson owns an Amazon Echo equipped with Alexa services.

       47.     Plaintiff Gunderson has been voice-recorded by Alexa devices in Dlinois on

numerous occasions without his consent.

       48.     When Plaintiff Gunderson spoke in proximity to an Alexa device while the Alexa

device was recording, Amazon recorded and stored Plaintiff Gunderson's voice in its databases

and on its servers.

       49.     On information and belief, Amazon retained the recording of Plaintiff Gunderson

and subjected the audio recording to data analysis calculated to create a voiceprint or recognize

the voice of Plaintiff Gunderson.

       54.     Amazon has never informed Plaintiff Gunderson, in writing or otherwise, that

Amazon is recording or storing his voice and collecting his biometric identifier or biometric

information.


                                                 0
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 16 of 33 PageID #:9




       51.      Plaintiff Gunderson never executed any written release giving consent for Amazon

to record or store his voice and collect his biometric identifier or biometric information.

       52.      Likewise, Plaintiff Gunderson was never provided with an opportunity to prohibit

or prevent Amazon from collecting, storing, or using his biometric identifiers or biometric

inforrnation.

       53.      On information and belief, Amazon intentionally and/or recklessly captured,

collected, and/or retained Plaintiff Gunderson's biometric identifier and/or biornetric information.

       54.      Amazon's violation was willful inasmuch as it knew, or reasonably shouid have

known, that it was failing to comply with the above-described requirements of BIPA.

                            FACTS SPECIFIC TO E.G., A MINOR

       55.      E.G., a minor who is three-years-old, resides in the home her father, Plaintiff

Michael Gunderson, who owns an Amazon Echo equipped with Alexa services.

        56.     E.G. has been voice-recorded by Alexa devices in Illinois on numerous occasions

without her consent.

        57.     When E.G. spoke - in proximity to an Alexa device while the Alexa device was

recording, Amazon recorded and stored E.G.'s voice in its databases and on its servers.

        58.     On information and belief, Amazon retained the recording of E.G. and subjected

the audio recording to data analysis calculated to create a voiceprint or recognize the voice of E.G..

        59.     Amazon has never informed E.G. or her legally authorized representatives, in

writing or otherwise, that Amazon is recording or storing his voice and collecting her biometric

identifier or biometric information.

        60.     E.G.'s guardians and legally authorized representatives never executed any written

release giving consent for Amazon to record or store her voice and collect her biometric identifier


                                                '10
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 17 of 33 PageID #:9




or biometric infonnation.

       61.     Likewise, neither E.G. nor her legally authorized representative was provided with

an opportunity to prohibit or prevent Amazon from collecting, storing, or using her biometric

identifiers or biometric information.

       62.     On infonnation and belief, Amazon intentionally and/or recklessly captured,

collected, and/or retained E.G.'s biometric identifier andlor biometric information.

       63.     Amazon's violation was willful inasmuch as it knew, or reasonably shouid have

known, that it was failing to comply with the above-described requirements of BIPA.

                                     CLASS ALLEGATIONS

       64.     Class Defmitions: Plaintiffs bring this action pursuant to 735 ILCS 5/2-801, et

seq., on behalf of themselves individually and the following classes (the "Classes") of similarly
situated individuals, defined as follows:

       The "Illinois Class" brousht by all Plaintiffs Wilcosky. Gunderson. and E.G.
       All individuals in Illinois who, from the date five years prior to the date of the filing
       of this action to the date of class certification of this action, (1) spoke in the vicinity
       of an Alexa device and were recorded by the Alexa device, and (2) for whom
       Amazon created and stored their voice recordings.

       The "Illinois Bvstander Sub-Class" brouaht bv Plaintiffs Gunderson and E.G.

       All individuals in Illinois who, from the date five years prior to the date of the filing
       of this action to the date of class certification of this ,action, (1) do not have
       registered Alexa Accounts and (2) spoke in the vicinity of an Alexa device and (3)
       for whom Amazon created and stored their voice recordings.

       The "Illinois Minors Sub-Class" brought by Plainti€f E.G.
       All minors in Illinois who, from the date five years prior to the date of the filing of
       this action to the date of class certification of this action, (1) spoke in the vicinity
       of an Alexa device and were recorded by the Alexa device, (2) and for whom
       Amazon created and stored their voice recordings.
Excluded from the Class are: (1) any Judge or Magistrate presiding over this action and rnembers


                                                   I1
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 18 of 33 PageID #:9




of their families; (2) Defendant, Defendant's subsidiaries, parents, successors, predecessors, and

any entity in which the Defendant or its parents have a controIling interest and their current or

former employees, officers, and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been finally

adjudicated on the merits or otherwise released; (5) Plaintiffs counsel and Defendant's counsel;

and (6) the legal representatives, successors, and assigns of any such excluded persons.

       65.     Numerosity: The exact size of the Class is unknown and not available to Plaintiff

at this time, but it is clear that individual joinder is impracticable. On information and belief, there

are at least thousands of individuals in the Class, making joinder of each individual member

impracticable. Ultimately, members of the Class will be easily identified through Defendant's

records.

       66.     Commonality and Predominance: Common questions of law and fact exist as to

all members of the Class and predominate over any questions affecting only individual members:

               a.       whether Amazon collected, captured, received, or otherwise obtained

       Plaintiff and the Classes' biometric identifiers;

               b.      whether Amazon properly infonned Plaintiff and the Classes that it

        coilected, used, and stored their biometric identifiers;

                C.      whether Amazon obtained a written release (as defined in 740 ILCS 14/10)

        from Plaintiff and the Class to collect, capture, otherwise obtain their biometric identifiers;

                d.      whether Amazon had and made available to the public, a written policy

        establishing a retention schedule and guidelines for permanently destroying biometric

        identifiers in compliance with the BIPA; and

                e.      whether Defendant's conduct described herein was reckless and/or


                                                  12
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 19 of 33 PageID #:9




        intentional.

       67.     Adequate Representatioin: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in complex

class actions. Plaintiff has no interest antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff.

        68.    Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The damages sufPered

by the individual members of the Class are likely to have been small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant's wrongful

conduct. Thus, it would be virtually impossible for the individual members of the Class to obtain

effective relief from Defendant's misconduct. Even if inembers of the Class could sustain such

individual litigation, it would not be preferable to a class action because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this Complaint. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court. Economies of time, effort, and expense will be fostered and

unifonrnity of decisions will be ensured.

                                 FIRST CAUSE OF ACTION
                  Violation of the Illinois Biometric Information Privacy Act
                                        740ILCS 14115(b)
                            (On behalf of Plaintiffs and all Classes)

        69.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        70.    The BIPA makes it unlawful for any private entity to, among other things, "collect,

capture, purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

                                                  13
          Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 20 of 33 PageID #:9




         identifier ... unless it first: (1) informs the subject ... in writing that a biometric identifier ... is
r
r
~        being collected or stored; (2) infornis the subject ... in writing of the specific purpose and length
r
0
2
U        of term for which a biometric identifier ... is being collected, stored, and used; and (3) receives a
rn
0
N

:E
a
         written release executed by the subject of the biometric identifier....:' 740 ILCS 14/15(b).
c~
N
C7
~                71.     Amazon is a Delaware corporation and thus qualifies as a"private entity" under the
0
N
r
N
~
         BIPA. See 740 ILCS 14/10.
w
F-
0                72.     Plaintiffs' and the Class members' voice recordings are "biometric identifiers" or
❑
w
J
LL       "biometric information" pursuant to 740 ILCS 14/10.

                 73.     Amazon systematically and automatically collected, used, and stored Plaintiff and

         the Class members' biometric identifiers or biometric information without first obtaining the

         specific written release required by 740 ILCS 14/15(b)(3).

                 74.     Amazon did not properly inform Plaintiffs or the Class members in writing that

     ,   their biometric identifiers or biometric information were being collected and stored, nor did it

         inform them in writing of the specific purpose and length of terrn for which their biometric

         identifiers or biometric infonnation were being collected, stored, and used as required by 740 ILCS

         14/15(b)(1)-(2).                                                                                            ,

                 75.     By collecting, storing, and using Plaintiffs' and the Class members' biometric

         identifiers or biometric infonnation as described herein, Amazon violated Plaintiffs' and The Class

         members' rights to privacy in their biometric identifiers as set forth in the BIPA.

                 76.     On behalf of themselves and the Class, Plaintiffs seek: (i) injunctive and equitable

         relief as necessary to protect the interests of Plaintiffs and the Class by requiring. Amazon to

         comply with the BIPA's requirements for the collection, storage, and use of biometric identifiers

         or biometric information; (ii) statutory damages of $5,000.00 per intentional or reckless violation


                                                            14
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 21 of 33 PageID #:9




of BIPA pursuant to 740 ILCS 14/20(2) and statutory damages of $1,000.00 per negligent violation

ofthe BIPA pursuant to 740 ILCS 14/20(1); and (iii) reasonable attorneys' fees and costs and other

litigation expenses pursuaiit to 740 ILCS 14/20(3).

                                SECOND CAUSE OF ACTION
                  Violation of the I1linois Biometric l:nformation Privacy-Act
                                        740 ILCS 14/15(a)
                            (On behalf of Plaintiffs and all Classes).

       77.     Plaintiffs incorporate the foregoing allegations as if fulIy set forth herein.

       78.     Section 15(a) of the BIPA requires that any "private entity in possession of

biometric identifiers ... must develop a written policy;.made available to the public, establishing

a retention schedule and guidelines for permanently destroying biometric identifiers ... when the

initial purpose for collecting or obtaining such identifiers ... has been satisfied or within 3 years

of the individual's last interaction with the private entity, whichever occurs first." '740 ILCS

14/15(a).

       79.     Amazon does not publicly provide a retention schedule or guidelines for

pennariently destroying their biometric identifiers or biometric information as specified by the

BIPA. See 740 ILCS 14/15(a).

       80.     Accordingly, on behalf of themselves and the Class, Plaintiffs seek: (i) injunctive

and equitable relief as necessary to protect the interests of Plaintiffs and the Class by requiring

Amazon to establish and make publicly available a policy for the permanent destruction of

biometric identifiers compliant with 740 ILCS 14/15(a); (ii) statutory damages of $5,000.00 per

intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) and statutory damages of

$1,000.00 per negligent violation of the BIPA pursuant to 740 ILCS 14/20(1); and (iii) reasonable

attorneys' fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).



                                                 15
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 22 of 33 PageID #:9




                                      PRAYER FOR RELIEF

        WIiEREFORE, Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael

Gunderson, as next friend of E.G., a minor, on behalf of themselves individually and the respective

Classes, respectfully request that this Court issue an order:

        A.      Certifying this case as a class action on behalf of the Classes defined above,

appointing Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael Gunderson, as next

friend of E.G., a minor, as representatives of the Classes, and appointing their counsel as class

counsel;

        B.      Declaring that Defendant's actions, as described herein, constitute violations of

BIPA;

        C.      Awarding statutory damages of $5,000.00 per intentional or reckless violation of

the BIPA pursuant to 740 ILCS 14/20(2) and statutory damages of $1,000.00 per negligent

violation of the BIPA pursuant to 740 ILCS 14/20(1);

        D.      Awarding injunctive and other equitable relief as is necessary to protect the

interests of Plaintiff and the Classes, including, among other things, an order requiring Amazon to

collect, store, and use biometric identifiers in compliance with the BIPA;

        E.      Awarding Plaintiffs and the Ciasses their reasonable litigation expenses and

attorneys' fees;

        F.      Awarding Plaintiffs and the Classes pre- and post judgment interest, to the extent

allowable; and,

        G.      Awarding such other and further relief as equity and justice may require.

                                          JURY DEMAND

        Plaintiffs request a trial by jury of all claims that can so be tried.


                                                   16
      Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 23 of 33 PageID #:9




             Respectfully Submitted,

~    BENNETT WILCOSKY, individually,
=    and on behalf of all others similarly situated,
U
rn
N    MICHAEL GUNDERSON, individually,
;i   and on behalf of all others similarly situated,

     MICiiAEL GUNDERSON, AS NEXT
     FRIEND OF E.G., A MINOR
     and on behalf of all others similarly situated,

     Dated: June 26, 2019

     By:
     One of Plai '' s Attorneys

     Marc A. Taxman (mtaxman@tpmblegal.com)
     Bradley N. Pollock (bpollock@tpmblegal:com)
     Sean P. Murray (smurray@tpmblegal.com
     Gerald J. Bekkennan (gbekkerman@tpmblegal.com)
     Brennan B. Hutson (bhutson@tpmblegal.com)
     TAXMAN, POLLOCK, MURRAY,
     & BEKKERMAN, LLC
     225 W. Wacker Drive, Suite 1750
     Chicago, IL 60606
     Tel: 312-586-1700
     Fax: 312-5861701
     Firm no. 61090

     Michael Aschenbrener (masch@kamberlaw.com)
     Adam York (ayork@kamberlaw.corn)
     KamberLaw, LLC
     220 N. Green Street
     Chicago, Illinois 60607
     Tel: 212-920-3072
     Fax: 573-341-8548
     Finm No. 62824

     Scott Kamber (skamber@kamberlaw.com) (pro hac vice application forthcoming)
     KamberLaw, LLC
     201 Milwaukee Street, Suite 200
     Denver, CO 80206
     Tel: 212-920-3072
     Fax:573-341-8548



                                                       17
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 24 of 33 PageID #:9




                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, CHANCERY DIVISION

 BENNETT WILCOSKY, MICHAEL
 GUNDERSON, and MICHAEL
 GUNDERSON, as next friend of E.G., a
 minor, individually and on behalf of all          No. 2019 CH 07777
 others sinularly situated,

                        Plaintiffs,                CLASS ACTION

      V.

 AMAZON.COM, INC., a Delaware
 corporation and AMAZON.COM
 SERVICES, INC., a Delaware corporation,                                 JUN
                                                                         4d re,.. 28   20f9
                        Defendant.


                   PLAINTIFFS' MOTION FOR CLASS CERTIFICATION .

       Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael Gunderson, as next friend

of E.G., a minor, through their counsel, TAXMAN, POLLOCK, MURRAY, & BEKKERMAN,

LLC and KAIVIBERLAW, LLC, hereby respectfully move this Court for an order certifying this

case as a class action pursuant to 735 ILCS 5/2-801. In support of this motion, Plaintiffs state as

follows:

       A.        The Proaosed Class and Subclasses

       Plaintiff seeks to certify this case as a class action on behalf of a class defined as follows

(the "Class"):

       The "Illinois Class"

       All individuals in Illinois who, from the date five years prior to the date of the filing
       of this action to the date of class certification of this action, (1) spoke in the vicinity
       of an Alexa device and was recorded by the Alexa device, and (2) for whom
       Amazon created and stored their voice recordings.
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 25 of 33 PageID #:9




       The "Illinois Bvstander Sub-Class"

       All individuals in Illinois who, from the date five years prior to the date of the filing
       of this action to the date of class certification of this action, (1) do not have
       registered Alexa Accounts and (2) spoke in the vicinity of an Alexa device and (3)
       for whom Amazon created and stored their voice recordings.

       The uIllinois Minors Sub-Class"
       All minors in Illinois who, from the date five years prior to the date of the filing of
       this action to the date of class certification of this action, (1) spoke in the vicinity
       of an Alexa device and was recorded by the Alexa device, (2) and for whom
       Amazon created and stored their voice recordings.

       B.      735 ILCS 5/2-801 Repuirements for Class Certification                           _

       Class actions in Illinois are governed by the Illinois Code of Civil Procedure, 735 ILCS

5/2-801.

               Prerequisites. One or more class members of a class may sue or be
               sued as representative parties on behalf of all members only if:

               (1) The class is so numerous that joinder of all members is
                   impracticable.
               (2) There are questions of law or fact common to the class.
               (3) The representative parties will fairly and adequately protect the
                   interests ofthe class.
               (4) The class action is an appropriate method for the fair an efficient
                   adjudication of the controversy.

       "For an action tv be maintained as a class action, a trial court must find four prerequisites:

(1) the class is so numerous that joinder of all members is impracticable; (2) there are questions of

fact or law common to the class which predominate over any questions affecting only individual

members; (3) the representative parties will fairly and adequately protect the interest of the class;

and (4) the class action is an appropriate method for the fair and efficient adjudication of the

controversy." Gordon v. Baden, 224 I11.App.3d 195, 199 (1991). In deciding whether to certify a

class, a court may consider "any matters of fact or law properly presented by the record, including

the- pleadings, depositions, affidavits, answers to interrogatories and any evidence that may have


                                                  ~A
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 26 of 33 PageID #:9




been adduced at the hearings." Id. Certification of a class is within the sound discretion of the trial

court and will be disturbed only if there is an abuse of that discretion or if impemussible legal

criteria are applied. Id,

                1.       The proposed Class fs suifficiently numerous.
        Like the Federal Rules of Civil Procedure, the Illinois class action statute's first

requirement, numerosity, is satisfied where "joinder of all members is impracticable." 735 ILCS

5/2-801. The Illinois Supreme Court has explicitly stated that federal decisions interpreting Federal
                                                                ,
Rule of Civil Procedure Rule 23 "are persuasive authority with regard to the question of class

certification in Illinois." Smith v. lllinofs Cent. R.R. Co., 860 N.E.2d 332, 336 (2006).

        "[A] plaintiff does not need to demonstrate the exact number of class members as long as

a conclusion is apparent from good-faith estimates:" Barragan v. Evanger's Dog and Cat Food

Co., 259 F.R.D. 330, 333 (N.D. Ill. 2009). "Generally, where class rnembers number at least 40,

joinder is considered impracticable and numerosity is satisfied:' Oplchenski v. Parfums Givenchy,

Inc., 254 F.R.D. 489, 495 (N.D. Ill. 2008); see also Shurland v Bacci Cafe and Pizzerfa on Ogden

Inc., 259 F.R.D. 151,158 (N.D.111. 2009) (finding numerosity and granting class certification prior

to Plaintiff conducting class discovery on basis of PlaintifPs allegations that the class numbered

no greater than 6,359 persons).

        Here, similarly to Shurland, Plaintiffs have alleged on information and belief that there are

ihousands of Class members. (Compl. 163.) The parties have not yet conducted discovery, but

common sense suggests nurnerosity is satisfied. Defendant Amazon has boasted more than 100

rnillion Alexa devices sold.'

                Z,      Plafnti, f~''s' questions of fact or law are comneon to the class, and those
                        common questions predomanate over any questions affecting only

~ https://www.theverge.com/2019/1/4/18168565/amazon-alexa-devices-how-many-sold-number-100-nrillion-dave-
lunp
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 27 of 33 PageID #:9




                        individual menrbers.

        The purpose of the predominance requirement is to "ensure that the proposed class is

sufficiently cohes'ive to warrant adjudication by representation" Smith, 860 N.E.2d at 337. "The

test for predominance is not whether the common issues outnumber the individual ones, but

whether common or individual issues will be the object of most of the efforts of the litigants and

the court." Id. Where the predominance test is met, "a judgement in favor of the class members

should decisively settle the entire controversy, and all that should remain is for other members of

the class to file proof of their claim." Id.

        In this case, no Plaintiff or Class niember's claim varies from anotlier Plaintiff or Class

member's claim in any significant way; to the contrary, the only plausible variation from claim-

to-claim is the number of times that Amazon violated BIPA against that particular individual.

Moreover, the question of whether Aniazon's conduct constitutes one occurrence per Class

member, or several occurrences per recording, is a question common to all Class members and

will be dispositive of the entire controversy.

                3.      Plaintsff will adequately represent the Clasx

        Like the Federal Rules of Civil Procedure, Plaintiffs must establish that the representative

parties will fairly and adequately represent the Class. 735 ILCS 5/2-801(3). An adequate class

representative meets each of these requirements: (1) is a member of the class; (2) does not seek

relief that is potentially antagonistic to absent members of the class; and (3) has the desire and

ability to prosecute the claim vigorously on behalf of him or herself and the other class members,

which requires a sufficient level of knowledge and understanding of the litigation. Byer Clinic and

Chfropractic. LTD. v. Kapraun, 2016 Ill App (lst) 143733. The adequate representation

requirement of a class action lawsuit ensures that all class members receive proper, efficient, and

appropriate protection of their interests in the prosecution of the claims. Id. The trial court must

                                                 2
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 28 of 33 PageID #:9




also examine the adequacy of the named class representative and its counsel. !d.

         Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael Gunderson, as next friend

to E.G., a minor, will adequately represent the Class as they seek only the same relief they seek

for all Class members—an injunction against Amazon and the maximum statutory damages

available under BIPA. (Compl. ¶¶ 74, 78) Thus, they have,no interests antagonistic to the Class.

Plaintiffs have also secured adequate counsel to represent him and the Class. PlaintiiPs counsei

has regularly engaged in major complex litigation, and has extensive experience in consumer class

actions involving similar issues and of similar size, scope, and complexity as the present case. (See

Firm Resume of KamberLaw, LLC, a true and accurate copy of which is attached hereto as Exhibit

A.) In addition to t.he expertise and experience of KamberLaw, LLC, Plaintiffs are also represented

by local counsel with sixteen trial attorneys at Taxman, Pollock, Murray, & Bekkerman, LLC.

With this experience, Plaintiffs' counsel will rnore than adequately represent the interests of the

Class.

                4.     The class action is an appropriate method for the fair and efficient
                       adjudfcation of the controversy.

         In deciding whether a class action is the appropriate method for the fair and efFicient

adjudication of the controversy, a court considers whether a class action can best secure economies

of time, effort, and expense or accomplish the other ends of equity and justice that class actions

seek to obtain. Ramirez v. Midway Moving and Storage, Inc., 880 N.E.2d 653 (Ill. App. 1 st Dist.

2007). Where the first three statutory requirements for class certification have been satisfied, the

fourth requirement, that a class action is the appropriate method for the fair and efficient

adjudieation of the controversy, may be considered fulfilled as well. Id.; see also Walczak v. Onyx

Acceptance Corp, 850 N.E.2d 357 (Ill. App. 2d Dist. 2006). A class action "is an appropriate way



                                                 5
Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 29 of 33 PageID #:9




of disposing of number of relatively small claims:' Agaflar v Sa,~'eway Ins. Co., 582 N.E.2d 1362,

1367 (Ill. App. 1 st Dist. 1991).

        In this case, a class action is the most appropriate manner of adjudicating the thousands of

claims in this case. This class action would save the time, effort, and judicial resources that would

be wasted on tens of thousands of claims for $1,000.00 or $5,000.00. Moreover, while mass injury

torts are frowned upon, Illinois courts have upheld class action suits brought pursuant to statutory

violations. See CE Desfgn Ltd. v. C& T Pizza, Inc., 2015 IL App (1st)131465 (holding that class

action was preferable over small claims court where defendant was alleged to have violated the

Telephone Consumer Protection Act). This cause of action, like the Telephone Consumer

Protection Act, which Illinois courts have held to be appropriately adjudicated by class action, is

a statutory violation with small damages less than $5,000.00 per violation. Accordingly, like CE

Desfgn Ltd., this class should be certified.

                                           CONCLUSION

        For all the reasons stated above, this case is appropriate for class certification, and Plaintiffs

respectfully request that the Court certify it as such.

        WHEREFORE, Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael

Gunderson, as next friend of E.G., a minor, respectfully request that the Court:

       a. Grant Plaintiffs' motion for class certification pursuant to 735 ILCS 5/2-801 and
          certify the Classes as defined herein;

       b. Appoint Plaintiffs Bennett Wilcosky, Michael Gunderson, and Michael Gunderson as
          next friend of E.G., a minor, as their respective Class Representatives;

        c. Appoint Scott A. Kamber and Michael Aschenbrener of KamberLaw LLC and Gerald
           Bekkerman and Bradley N. Pollock of Taxman, Pollock, Murray & Bekkerman, LLC
           as Class Counsel; and

        d. Provide any and all other relief that the Court deems equitable and just.
        In the altemative, Plaintiffs respectfully request that the Court:

                                                    G
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 30 of 33 PageID #:9




         a. Enter and continue Plaintifl?s Motion for Class Certification;

         b. Set a schedule for discovery;

         c. Grant Plaintiff leave to file an amended or renewed Motion for Class Certification
            upon the conclusion of discovery; and

         d. Provide Plaintiff any and all other relief that the Court deems equitable and just.




Respectfully Subrnitted,

BENNETT WILCOSKY., individually,
and on behalf of all others similarly situated,

MICHAEL GUNDERSON, individually,
and on behalf of all others similarly situated,

MICHAEL GUNDERSON, AS NEXT OF
FRIEND OF E.G., A MINOR
and on behalf of all others similarly situated,

Dated: June 28, 2019




By:
One of            Attomeys
         Pr

Gerald J. Bekkerman (gbekkennan@tpmblegal.com)-
Bradley N. Pollock (bpollock@tpmblegal.com)
Sean P. Murray (smurray@tpmblegal.com
Marc A. Taxman (mtaxman@tpmblegal.com)
Brennan B. Hutson (bhutson@tpmblegal.com)
TAxmAN, PoL[.ocx, MuRxAY,
& BExKExm[Art, LLC
225 W. Wacker Drive, Suite 1750
Chicago, IL 60606
Tel: 312-586-1700
Fax: 312-5861701
Firm no. 61090



                                                  7
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 31 of 33 PageID #:9




Michael Aschenbrener (masch@kamberlaw.com)
Adam York (ayork@kamberlaw.com)
KamberLaw, LLC
220 N. Green Street
Chicago, Illinois 60607
Tel: 21 2-920-3072
Fax: 573-341-8548
Firm No. 62824

Scott Kamber (skamber0kamberlaw.com) (pro hac vice application forthcoming)
KamberLaw, LLC
201 Miiwaukeo Street, Suite 200
Denver, CO 80206
Tel: 212-920-3072
Fax: 573-341-8548




                                           E~
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 32 of 33 PageID #:9




               IN TIiE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                   COUNTY DEPARTMENT, CHANCERY DIVISION

 BENNETT WILCOSKY, MICHAEL
 GUNDERSON, and MICHAEL
 GUNDERSON, as next friend of E.G., a.
 minor, individually and on behalf of all      No. 2019 CH 07777
 others similarly situated,

                       Plaintiffs,             CLASS ACTION

      V.

 AIVIAZON,COM, INC., a Delaware
 corporation and AMAZON.COM
 SERVICES, INC., a Delaware corporation,

                       Defendants.


                                     NOTICE OF MOTION


TO:    No appearance to date

        On October 25. 2019 at 10:00 a.m., or as soon thereafter as counsel may be heard, I shall
appear before the Honorable Judge Eve Reilly or any judge sitting in her stead in Courtroom 2405
of the Richard J. Daley Center, 50 West Washington, Chicago, Illinois, and shall then and there
move this Honorable Court pursuant to the attached, PLAINTIFF'S MOTION FOR CLASS
CERTIFICATION.

                                                    Respectfully submitted,

                                                    TAXIVIAN POLLOCK MiJRRAY &
                                                    BEKKERMAN LLC


                                                    By
                                                    On4oP ti s Attorneys                     ~
 Case: 1:19-cv-05061 Document #: 1-1 Filed: 07/26/19 Page 33 of 33 PageID #:9




Gerald J. Bekkerman (gbekkerman@tpmblegal.com)
Bradley N. Pollock (bpollock@tpmblegal.com)
Sean P. Murray (smurray@tpmblegal.com
Marc A. Taxman (mtaxman@tpmblegal.com)
Brennan B. Hutson (bhutson@tpmblegal.com)
TAX14iAlv, POLLOCI{, MuRRAY,
& BEICICERMAIv, LLC
225 W. Wacker Drive, Suite 1750
Chicago, IL 60606
Tel: 312-586-1700
Fax: 312-5861701
Firm no. 61090

Michael Aschenbrener (masch@kamberlaw.com)
Adam York (ayork@kamberlaw.com)
KamberLaw, LLC
220 N. Green Street
Chicago, Illinois 60607
Tel: 212-920-3072
Fax: 573-341-8548
Firm No. 62824

Scott Kamber (skamber (~,kamberlaw.com)
                      c                 (pro hac vfce application forthcoming)
KamberLaw, LLC
201 Milwaukee Street, Suite 200
Denver, CO 80206
Tel: 212-920-3072
Fax: 573-341-8548

                                              PROOF OF SERVICE

         Under the penalties as provided by law parsuant to 735 ILCS 5/1-109, the undersigned certifies it to be true
and correct that he served a copy of the foregoing Notice by mailing a copy to each party iisted above by depositing
the same in the U.S. Mail at 225 West Wacker Drive in Chicago, Illinois by 5:00 p.m. on June 28, 21119 with proper
postage prepaid.

                                                                          ~
                                                                          ` 1b_~6x►c1w.
                                                                       Lizett& Sanchez
